Citation Nr: 1312297	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of hiatal hernia surgery/gastroesophageal reflux disease with medications.

2.  Whether the reduction of the evaluation for residuals of blast injury, including right hand weakness from tendon injury and right 4th and 5th finger fractures, from 100 percent to 50 percent, effective March 1, 2009, was appropriate. 

3.  Entitlement to an evaluation in excess of 50 percent, since March 1, 2009, for residuals of blast injury, including right hand weakness from tendon injury and right 4th and 5th finger fractures.

4.  Entitlement to an evaluation in excess of 10 percent for right knee shell fragment wound, residuals status post arthroscopy.

5.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 2003 to March 2004, and on active duty from December 2004 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2009, the RO issued a rating decision which granted an increased evaluation of 10 percent for thoracolumbar strain, effective March 25, 2009.  A July 2009 rating decision granted an earlier effective date of August 6, 2008, for the increased evaluation.

The Veteran's appeal seeking entitlement to service connection for residuals of hiatal hernia surgery/gastroesophageal reflux disease with medications is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

In June 2010, prior to the promulgation of a decision, the appellant requested a withdrawal of his appeal concerning the issue of entitlement to service connection for residuals of hiatal hernia surgery/gastroesophageal reflux disease with medications.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for entitlement to service connection for residuals of hiatal hernia surgery/gastroesophageal reflux disease with medications have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal concerning the issue of entitlement to service connection for residuals of hiatal hernia surgery/gastroesophageal reflux disease with medications.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for entitlement to service connection for residuals of hiatal hernia surgery/gastroesophageal reflux disease with medications is dismissed.

REMAND

The Veteran contends that the rating reduction for his residuals of blast injury, including right hand weakness from tendon injury and right 4th and 5th finger fractures, was not appropriate.  He further contends that increased evaluations are warranted for his right hand injury; right knee shell fragment wound, residuals status post arthroscopy; and thoracolumbar strain.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In its January 2013 brief, the Veteran's representative argued that the Veteran's disabilities had worsened, and that the previous VA examinations used in evaluating these disabilities were now too remote in time to determine the current severity of these disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Under these circumstances, the RO must, with the assistance of the Veteran, obtain any updated treatment records that may be available, and schedule the Veteran for the appropriate examinations to determine the current severity of his residuals of blast injury, including right hand weakness from tendon injury and right 4th and 5th finger fractures; right knee shell fragment wound, residuals status post arthroscopy; and thoracolumbar strain.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his residuals of blast injury, including right hand weakness from tendon injury and right 4th and 5th finger fractures; right knee shell fragment wound, residuals status post arthroscopy; and thoracolumbar strain, since April 2010.

All attempts to secure this evidence must be documented in the claims file by the RO.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to determine the severity of his residuals of blast injury, including right hand weakness from tendon injury and right 4th and 5th finger fractures.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any pertinent treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

3.  Schedule the Veteran for an examination to determine the severity of his right knee shell fragment wound, residuals status post arthroscopy.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any pertinent treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

4.  Schedule the Veteran for an examination to determine the severity of his thoracolumbar strain.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any pertinent treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

5.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and included in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.

7.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, provide an adequate opportunity to respond, and then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


